United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1509
                                   ___________

Theodis Brown, Sr.,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
RICO Defendants;                        *
Unnamed Defendants,                     *      [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: June 18, 2009
                                Filed: June 23, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Theodis Brown, Sr. (Brown), appeals after the district court1 dismissed his
discrimination complaint under 28 U.S.C. § 1915(e)(2)(B). Having carefully
reviewed the record, we find no basis for reversal. See Moore v. Sims, 200 F.3d 1170,
1171 (8th Cir. 2000) (per curiam) (explaining an appellate court reviews de novo a
district court’s § 1915(e)(2)(B) dismissal). Accordingly, we affirm. See 8th Cir. R.
47B. We also deny all of Brown’s pending motions.
                        ______________________________


      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.